Appeal from a judgment of the Monroe County Court (James J. Piampiano, J.), rendered September 15, 2011. The judgment convicted defendant, upon his plea of guilty, of aggravated driving while intoxicated, a class D felony.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1514Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of felony aggravated driving while intoxicated (Vehicle and Traffic Law §§ 1192 [2-a] [a]; 1193 [1] [c] [ii]). Contrary to defendant’s contention, County Court properly sentenced him pursuant to Penal Law § 60.21 to a five-year period of probation to run consecutively to his indeterminate term of imprisonment (see Vehicle and Traffic Law § 1193 [1] [c] [iii]; People v Segatol-Islami, 121 AD3d 1575, 1577 [2014]; People v O’Brien, 111 AD3d 1028, 1029 [2013]). “Inasmuch as the plain language of the statutes requires a sentencing court to impose a period of probation or conditional discharge in addition to any fine or term of imprisonment for convictions pursuant to Vehicle and Traffic Law § 1192, the Legislature clearly intended this type of cumulative sentence for felony driving while intoxicated convictions” (People v Brainard, 111 AD3d 1162, 1164 [2013]).
Present — Centra, J.P., Peradotto, Lindley and DeJoseph, JJ.